Exhibit 10.11 CLEAN ENERGY FUNDING INC. 6040 Upshaw, Ste. 105 Humble, Texas77396 Tel: (281) 441-2538 July 15, 2012 GLOBAL CLEAN ENERGY, INC 4150 St Catherine Street West Suite 525 Montreal. QC H3Z 2Y5 Attention; Kenneth S. Adessky RE: Convertible Promissory Note Dated April 25, 2011 Dear Sir, As you are aware you executed a Convertible Promissory Note to our company for the sum of ONE HUNDRED EIGHTY THOUSAND ONE HUNDRED THIRTY THREE00/100 DOLLARS ($180,133.00) which was to bear interest at 7.5% per annum and shall be due in twelve (12) months, which was in payment of our original loan of One HundredForty Five Thousand Dollars plus interest made on July 10, 2008. As stated in the Convertible Promissory Note we hereby request repayment by way of conversion into common stock of your company. We believe the conversion should represent 27,663,283 common shares based on the repayment of the Loan as of today’s date of ONE HUNDRED NINETY THREE THOUSAND SIX HUNDRED FORTY THREE00/100 DOLLARS ($193,643.00) at the bid price for the last 5 days being $0.007 Please have the stock issued. We thank you for your co-operation and remain Yours Truly, CLEAN ENERGY FUNDINGINC. (s) Randy Renken Per; Randy Renken Page 1 of 1
